DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33 depends on a cancelled claim.  Appropriate correction is required.
Claims 27 and 37 are objected to because of the following informalities: the context of the claim set and Applicant’s disclosure both suggest that “a second leading pulse” is a typographical error and should be “a second leading ATP pulse”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 27, 33, 37, and 43 each recites the limitation "the ATP interval following…" in the last delivering step of each claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an ATP interval following the leading ATP pulse, and “following” has not been given enough context to indicate at what point in time the ATP interval follows the leading ATP pulse, to define that “the ATP interval following” definitely refers to an ATP interval immediately coming after the leading ATP pulse. (“Following” is broadly interpreted here since this may refer to a subsequent ATP interval that immediately follows a preceding leading ATP pulse, or a subsequent ATP interval that may be any later pulse after the preceding leading ATP pulse). 
Claim 43 is further indefinite since Claim 43 recites the limitation "the first extended ATP interval", “the first cardiac events”, and “the first cardiac electrical signal” in lines 12-14.  There is insufficient antecedent basis for these limitations in the claim. The recited limitations are in the context of therapy delivery, and it appears that this section was copied and pasted from related claims 24 and 34. However, unlike claims 24 and 34, claim 43 lacks any mention of a “first extended ATP interval”, “first cardiac events” or a “first cardiac electrical signal” in its claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, 14-16, and 18-25 of U.S. Patent No. 11,027,132 B2 (the instant application is a CON of the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 14, and 25 are directed to a system and method of using that render obvious instant claims 24, 34, and 43, since the patented claims also sense ECGs to detect for tachycardia, use the detected tachycardia as a trigger to delivering an electrical stimulation therapy, wherein the electrical stimulation therapy comprises delivering an extended ATP (longer than an ATP interval) and then the ATP interval. Patented claims 5 and 18 render obvious the feature of determining a tachycardia cycle length from a cardiac electrical signal and setting the ATP interval to be less than the tachycardia cycle length, as claimed in claims 25 and 35. Patented claims 2 and 15 each renders obvious the same claimed feature of setting a first extended ATP interval length to the determined tachycardia cycle length, as recited in instant claims 26 and 36. Patented claims 3 and 16 each renders obvious the features recited in instant claims 30 and 40, directed to determining a time difference between sensed cardiac events to set extended ATP intervals for the electrical stimulation delivery. Patented claims 5-10 and 18-23 render obvious the features recited in instant claims 27-32 and 37-42, directed to re-detecting the tachycardia and setting different extended ATP intervals based on the detection, for delivering a different leading ATP pulse and different extended ATP interval as the electrical stimulation therapy, wherein the delivery includes setting different length ATP intervals based on time difference intervals, and wherein determination is based on actual prematurity of a relationship between a leading pulse, tachycardia cycle length, an extended ATP interval, and the time difference. Patented claims 11 and 24 render obvious claim 33, directed to the invention requiring a means for a housing to receive an extra-cardiovascular lead.
Allowable Subject Matter
Claims 24-43 are allowable over the prior art of record for similar reasons as the parent case (U.S. Application No. 15/071,231, now U.S. Patent No. 11,027,132 B2). The allowable subject matter is the feature of setting (1) a first ATP interval that is longer than (2) an ATP interval, and after detecting tachycardia from a cardiac electrical signal, then delivering (1) followed by (2) to a first ATP interval and the following ATP interval, respectively. 
The closest prior art of record were previously indicated in the Non-Final Rejection to U.S. Application No. 15/071,231, dated 09/28/2020, which was previously overcome by Applicant’s arguments (filed 12/23/2020 with U.S. Application No. 15/071,231) that setting and delivering a longer ATP interval as the first leading ATP pulse causes underdrive pacing to slow down the heart rate in order to treat tachycardia, whereas the prior art of record teaches the opposite of what was being claimed in the parent and what is being claimed in the instant application. The claims are therefore allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792